DETAILED ACTION

This office action is in response to Remarks and Amendments filed August 3, 2022 in regards to a 371 application filed May 26, 2020 claiming priority to PCT/US2018/063084 filed November 29, 2018 and provisional application 62/592,088 filed November 29, 2017.  Claim 1 has been amended. Claim 24 has been cancelled without prejudice. Claims 1-23 and 25-28 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments, the rejection of claim 24 under 35 USC § 112(b) has been withdrawn.    
In view of the Remarks and Amendments, the rejections of claims 1-28 under 35 USC § 103 have been withdrawn.      

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 1, lines 5-7, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claims 2-23 and 25-28 are rejected due to their dependence on claim 1.  
Claims 1-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The base of comparison is indefinite for the resin, binder, emulsion component, photoinitiator, and filler.  Is weight percent based on weight of the resin only? total resin system? etc… Claims 2-23 and 25-28 are rejected due to their dependence on claim 1. 
 

Allowable Subject Matter
Claims 1-23 and 25-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Halloran et al. do not teach or fairly suggest the claimed resin system comprising (a)(ii) a resin comprising 1-20 wt.% of an emulsion component selected from the group consisting of organic alcohols, fatty acids, cyclohexenes, long-chain aliphatics, and combinations thereof; and (b) 41-90 wt.% of a filler including glass or glass ceramic particles having an average size along their longest dimension of from 5 nm to 20 µm. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763